
	
		II
		110th CONGRESS
		1st Session
		S. 2245
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a commission to ensure food safety in the
		  United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food Safety Authority
			 Modernization Act.
		2.Congressional
			 Bipartisan Food Safety Commission
			(a)Commission
				(1)Establishment
					(A)In
			 generalThere is established a commission to be known as the
			 Congressional Bipartisan Food Safety Commission (referred to in
			 this Act as the Commission).
					(B)PurposeThe
			 purpose of the Commission shall be to act in a bipartisan, consensus-driven
			 fashion—
						(i)to
			 review the food safety system of the United States;
						(ii)to
			 prepare a report that—
							(I)summarizes
			 information about the food safety system as in effect as of the date of
			 enactment of this Act; and
							(II)makes
			 recommendations on ways—
								(aa)to
			 modernize the food safety system of the United States;
								(bb)to
			 harmonize and update food safety statutes;
								(cc)to
			 improve Federal, State, local, and interagency coordination of food safety
			 personnel, activities, budgets, and leadership;
								(dd)to
			 best allocate scarce resources according to risk;
								(ee)to
			 ensure that regulations, directives, guidance, and other standards and
			 requirements are based on best-available science and technology;
								(ff)to
			 emphasize preventative rather than reactive strategies; and
								(gg)to
			 provide to Federal agencies funding mechanisms necessary to effectively carry
			 out food safety responsibilities; and
								(iii)to draft
			 specific statutory language, including detailed summaries of the language and
			 budget recommendations, that would implement the recommendations of the
			 Commission.
						(2)Membership
					(A)CompositionThe
			 Commission shall be composed of 19 members.
					(B)EligibilityMembers
			 of the Commission shall—
						(i)have specialized
			 training, education, or significant experience in at least 1 of the areas
			 of—
							(I)food safety
			 research;
							(II)food safety law
			 and policy; and
							(III)program design
			 and implementation;
							(ii)consist
			 of—
							(I)the Secretary of
			 Agriculture (or a designee);
							(II)the Secretary of
			 Health and Human Services (or a designee);
							(III)1 Member of the
			 House of Representatives; and
							(IV)1 Member of the
			 Senate; and
							(V)15 additional
			 members that include, to the maximum extent practicable, representatives
			 of—
								(aa)consumer
			 organizations;
								(bb)agricultural and
			 livestock production;
								(cc)public health
			 professionals;
								(dd)State
			 regulators;
								(ee)Federal
			 employees; and
								(ff)the
			 livestock and food manufacturing and processing industry.
								(C)Appointments
						(i)In
			 generalThe appointment of the members of the Commission shall be
			 made not later than 60 days after the date of enactment of this Act.
						(ii)Certain
			 appointmentsOf the members of the Commission described in
			 subparagraph (B)(ii)(V)—
							(I)2 shall be
			 appointed by the President;
							(II)7 shall be
			 appointed by a working group consisting of—
								(aa)the
			 Chairman of each of the Committee on Agriculture, Nutrition, and Forestry and
			 the Committee on Health, Education, Labor, and Pensions of the Senate;
								(bb)the
			 Chairman of each of the Committee on Agriculture and the Committee on Energy
			 and Commerce of the House of Representatives;
								(cc)the
			 Speaker of the House of Representatives; and
								(dd)the
			 majority leader of the Senate; and
								(III)6 shall be
			 appointed by a working group consisting of—
								(aa)the
			 Ranking Member of each of the Committees described in items (aa) and (bb) of
			 subclause (II);
								(bb)the
			 minority leader of the House of Representatives; and
								(cc)the minority
			 leader of the Senate.
								(D)TermA
			 member of the Commission shall be appointed for the life of the
			 Commission.
					(E)VacanciesA
			 vacancy on the Commission—
						(i)shall not affect
			 the powers of the Commission; and
						(ii)shall be filled
			 in the same manner as the original appointment was made.
						(3)Meetings
					(A)Initial
			 meetingExcept as provided in subparagraph (B), the initial
			 meeting of the Commission shall be conducted in Washington, District of
			 Columbia, not later than 30 days after the date of appointment of the final
			 member of the Commission under paragraph (2)(C).
					(B)Meeting for
			 partial appointmentIf, as of the date that is 90 days after the
			 date of enactment of this Act, all members of the Commission have not been
			 appointed under paragraph (2)(C), but at least 8 members have been appointed,
			 the Commission may hold the initial meeting of the Commission.
					(C)Other
			 meetingsThe Commission shall—
						(i)hold a series of
			 at least 5 stakeholder meetings to solicit public comment, including—
							(I)at least 1
			 stakeholder meeting, to be held in Washington, District of Columbia; and
							(II)at least 4
			 stakeholder meetings, to be held in various regions of the United States;
			 and
							(ii)meet at the call
			 of—
							(I)the
			 Chairperson;
							(II)the
			 Vice-Chairperson; or
							(III)a majority of
			 the members of the Commission.
							(D)Public
			 participation; informationTo the maximum extent
			 practicable—
						(i)each meeting of
			 the Commission shall be open to the public; and
						(ii)all information
			 from a meeting of the Commission shall be recorded and made available to the
			 public.
						(E)QuorumWith
			 respect to meetings of the Commission—
						(i)a
			 majority of the members of the Commission shall constitute a quorum for the
			 conduct of business of the Commission; but
						(ii)for the purpose
			 of a stakeholder meeting described in subparagraph (C)(i), 4 or more members of
			 the Commission shall constitute a quorum.
						(F)FacilitatorThe
			 Commission shall contract with a nonpolitical, disinterested third-party entity
			 to serve as a meeting facilitator.
					(4)Chairperson and
			 Vice-ChairpersonAt the initial meeting of the Commission, the
			 members of the Commission shall select from among the members a Chairperson and
			 Vice-Chairperson of the Commission.
				(b)Duties
				(1)RecommendationsThe
			 Commission shall review and consider the statutes, studies, and reports
			 described in paragraph (2) for the purpose of understanding the food safety
			 system of the United States in existence as of the date of enactment of this
			 Act.
				(2)Statutes,
			 studies, and reportsThe statutes, studies, and reports referred
			 to in paragraph (1) are—
					(A)with respect to
			 laws administered by the Secretary of Agriculture—
						(i)the Federal Seed
			 Act (7 U.S.C. 1551 et seq.);
						(ii)the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1621 et seq.);
						(iii)the Animal
			 Health Protection Act (7 U.S.C. 8301 et seq.);
						(iv)the Lacey Act
			 Amendments of 1981 (16 U.S.C. 3371 et seq.);
						(v)the
			 Poultry Products Inspection Act (21 U.S.C. 451 et seq.);
						(vi)the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.); and
						(vii)the Egg
			 Products Inspection Act (21 U.S.C. 1031 et seq.);
						(B)with respect to
			 laws administered by the Secretary of the Treasury, the Federal Alcohol
			 Administration Act (27 U.S.C. 201 et seq.);
					(C)with respect to
			 laws administered by the Federal Trade Commission, the Act of September 26,
			 1914 (15 U.S.C. 41 et seq.);
					(D)with respect to
			 laws administered by the Secretary of Health and Human Services—
						(i)chapters I
			 through IV of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.);
						(ii)the Public
			 Health Service Act (42 U.S.C. 201 et seq.);
						(iii)the Import Milk
			 Act (21 U.S.C. 141 et seq.);
						(iv)the Food
			 Additives Amendment of 1958 (Public Law 85–929; 52 Stat. 1041);
						(v)the
			 Fair Packaging and Labeling Act (Public Law 89–755; 80 Stat. 1296);
						(vi)the Infant
			 Formula Act of 1980 (21 U.S.C. 301 note; Public Law 96–359);
						(vii)the Pesticide
			 Monitoring Improvements Act of 1988 (Public Law 100–418; 102 Stat.
			 1411);
						(viii)the Nutrition
			 Labeling and Education Act of 1990 (21 U.S.C. 301 note; Public Law
			 101–535);
						(ix)the Food and
			 Drug Administration Modernization Act of 1997 (21 U.S.C. 301 note; Public Law
			 105–115); and
						(x)the
			 Public Health Security and Bioterrorism Preparedness and Response Act of 2002
			 (21 U.S.C. 201 note; Public Law 107–188);
						(E)with respect to
			 laws administered by the Attorney General, the Federal Anti-Tampering Act (18
			 U.S.C. 1365 note; Public Law 98–127);
					(F)with respect to
			 laws administered by the Administrator of the Environmental Protection
			 Agency—
						(i)the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et
			 seq.);
						(ii)the Food Quality
			 Protection Act of 1996 (7 U.S.C. 136 note; Public Law 104–170);
						(iii)the Toxic
			 Substances Control Act (15 U.S.C. 2601 et seq.); and
						(iv)the Safe
			 Drinking Water Act of 1974 (42 U.S.C. 201 note; Public Law 93–523); and
						(G)with respect to
			 laws administered by the Secretary of Transportation, chapter 57 of subtitle II
			 of title 49, United States Code (relating to sanitary food transportation);
			 and
					(H)with respect to
			 Government studies on food safety—
						(i)the
			 report of the National Academies of Science entitled Ensuring Safe Food
			 from Production to Consumption and dated 1998;
						(ii)the report of
			 the National Academies of Science entitled Scientific Criteria to Ensure
			 Safe Food and dated 2003;
						(iii)reports of the
			 Office of the Inspector General of the Department of Agriculture,
			 including—
							(I)report
			 24601–0008–CH, entitled Egg Products Processing Inspection and
			 dated September 18, 2007;
							(II)report
			 24005–1–AT, entitled Food Safety and Inspection Service—State Meat and
			 Poultry Inspection Programs and dated September 27, 2006;
							(III)report
			 24601–06–CH, entitled Food Safety and Inspection Service’s In-Plant
			 Performance System and dated March 28, 2006;
							(IV)report
			 24601–05–AT, entitled Hazard Analysis and Critical Control Point
			 Implementation at Very Small Plants and dated June 24, 2005;
							(V)report
			 24601–04–HY, entitled Food Safety and Inspection Service Oversight of
			 the 2004 Recall by Quaker Maid Meats, Inc. and dated May 18,
			 2005;
							(VI)report
			 24501–01–FM, entitled Food Safety and Inspection Service Application
			 Controls—Performance Based Inspection System and dated November 24,
			 2004;
							(VII)report
			 24601–03–CH, entitled Food Safety and Inspection Service Use of Food
			 Safety Information and dated September 30, 2004;
							(VIII)report
			 24601–03–HY, entitled Food Safety and Inspection Service Effectiveness
			 Checks for the 2002 Pilgrim’s Pride Recall and dated June 29,
			 2004;
							(IX)report
			 24601–02–HY, entitled Food Safety and Inspection Service Oversight of
			 the Listeria Outbreak in the Northeastern United States and dated June
			 9, 2004;
							(X)report
			 24099–05–HY, entitled Food Safety and Inspection Service Imported Meat
			 and Poultry Equivalence Determinations Phase III and dated December 29,
			 2003;
							(XI)report
			 24601–2–KC, entitled Food Safety and Inspection Service—Oversight of
			 Production Process and Recall at Conagra Plant (Establishment 969) and
			 dated September 30, 2003;
							(XII)report
			 24601–1–Ch, entitled Laboratory Testing Of Meat And Poultry
			 Products and dated June 21, 2000;
							(XIII)report
			 24001–3–At, 24601–1–Ch, 24099–3–Hy, 24601–4–At, entitled Food Safety and
			 Inspection Service: HACCP Implementation, Pathogen Testing Program, Foreign
			 Country Equivalency, Compliance Activities and dated June 21, 2000;
			 and
							(XIV)report
			 24001–3–At, entitled Implementation of the Hazard Analysis and Critical
			 Control Point System and dated June 21, 2000; and
							(I)with respect to
			 reports prepared by the Government Accountability Office, the reports
			 designated—
						(i)GAO–05–212;
						(ii)GAO–02–47T;
						(iii)GAO/T–RCED–94–223;
						(iv)GAO/RCED–99–80;
						(v)GAO/T–RCED–98–191;
						(vi)GAO/RCED–98–103;
						(vii)GAO–07–785T;
						(viii)GAO–05–51;
						(ix)GAO/T–RCED–94–311;
						(x)GAO/RCED–92–152;
						(xi)GAO/T–RCED–99–232;
						(xii)GAO/T–RCED–98–271;
						(xiii)GAO–07–449T;
						(xiv)GAO–05–213;
						(xv)GAO–04–588T;
						(xvi)GAO/RCED–00–255;
						(xvii)GAO/RCED–00–195;
			 and
						(xviii)GAO/T–RCED–9–256.
						(3)ReportNot
			 later than 360 days after the date on which the Commission first meets, the
			 Commission shall submit to the President and Congress a report that includes
			 the report and summaries, statutory language recommendations, and budget
			 recommendations described in clauses (ii) and (iii) of subsection
			 (a)(1)(B).
				(c)Powers of the
			 commission
				(1)HearingsThe
			 Commission or, at the direction of the Commission, any member of the
			 Commission, may, for the purpose of carrying out this section—
					(A)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths; and
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials;
					as the
			 Commission or member considers advisable.(2)Issuance and
			 enforcement of subpoenas
					(A)IssuanceA
			 subpoena issued under paragraph (1)(B) shall—
						(i)bear the
			 signature of the Chairperson of the Commission; and
						(ii)be served by any
			 person or class of persons designated by the Chairperson for that
			 purpose.
						(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under paragraph
			 (1)(B), the United States district court for the district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring the person to appear at any designated place to testify or to produce
			 documentary or other evidence.
					(C)NoncomplianceAny
			 failure to obey the order of the court may be punished by the court as a
			 contempt of court.
					(D)Witness
			 allowances and fees
						(i)In
			 generalSection 1821 of title 28, United States Code, shall apply
			 to a witness requested or subpoenaed to appear at a hearing of the
			 Commission.
						(ii)ExpensesThe
			 per diem and mileage allowances for a witness shall be paid from funds
			 available to pay the expenses of the Commission.
						(3)Information
			 from Federal agencies
					(A)In
			 generalThe Commission may secure directly, from any Federal
			 agency, such information as the Commission considers necessary to carry out
			 this section.
					(B)Provision of
			 information
						(i)In
			 generalSubject to subparagraph (C), on the request of the
			 Commission, the head of a Federal agency described in subparagraph (A) shall
			 expeditiously furnish information requested by the Commission to the
			 Commission.
						(ii)AdministrationThe
			 furnishing of information by a Federal agency to the Commission shall not be
			 considered a waiver of any exemption available to the agency under section 552
			 of title 5, United States Code.
						(C)Information to
			 be kept confidentialFor purposes of section 1905 of title 18,
			 United States Code—
						(i)the
			 Commission shall be considered an agency of the Federal Government; and
						(ii)any individual
			 employed by an individual, entity, or organization that is a party to a
			 contract with the Commission under this section shall be considered an employee
			 of the Commission.
						(d)Commission
			 personnel matters
				(1)Members
					(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
					(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
					(C)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
					(2)Staff
					(A)Executive
			 directorNot later than 30 days after the Chairperson and
			 Vice-Chairperson of the Commission are selected under subsection (a)(4), the
			 Chairperson and Vice-Chairperson shall jointly select an individual to serve as
			 executive director of the Commission.
					(B)Additional
			 staffThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate the
			 appointment of such other additional personnel as are necessary to enable the
			 Commission to perform the duties of the Commission.
					(C)Confirmation of
			 executive directorThe employment of an executive director under
			 this paragraph shall be subject to confirmation by the Commission.
					(D)Compensation
						(i)In
			 generalExcept as provided in clause (ii), the Chairperson of the
			 Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
						(ii)Maximum rate
			 of payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level II of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(3)Detail of
			 Federal government employees
					(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission, without reimbursement, for such period of time as is permitted
			 by law.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(4)Procurement of
			 temporary and intermittent servicesThe Chairperson,
			 Vice-Chairperson, and executive director of the Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5316 of that title.
				(e)Funding and
			 support servicesFor each fiscal year, the Secretary of
			 Agriculture and the Secretary of Health and Human Services shall provide to
			 fund the Commission and carry out this section—
				(1)from funds made
			 available to the Secretary of Agriculture under section 32 of the Act of August
			 24, 1935 (7 U.S.C. 612c) and amounts made available for the Office of the
			 Secretary of Health and Human Services from appropriations Acts, such equal
			 amounts as are necessary to fund the Commission and otherwise carry out this
			 section; and
				(2)such equal
			 contributions of support services as are necessary to assist the Commission in
			 carrying out the duties of the Commission under this section.
				(f)TerminationThe
			 Commission shall terminate on the date that is 60 days after the date on which
			 the Commission submits the report under subsection (b)(2).
			3.Termination of
			 authority relating to food and food safety
			(a)Termination of
			 authorityThe budget authority to implement the provisions of law
			 described in subsection (b) relating to food and food safety shall terminate on
			 the date that is 2 years after the date of enactment of this Act.
			(b)Provisions of
			 lawThe provisions of law referred to in subsection (a)
			 are—
				(1)the Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.);
				(2)the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.);
				(3)the Egg Products
			 Inspection Act (21 U.S.C. 1031 et seq.); and
				(4)chapters I
			 through IV of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
				
